Citation Nr: 0704913	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastric cancer, to 
include as a result of herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for kidney disease, to 
include as a result of herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of herbicide (Agent 
Orange) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran was 
exposed to Agent Orange during active service.

2.  Gastric cancer was not manifested during service, within 
a year following discharge from service, or for many years 
thereafter and has not been shown to have originated during 
active service.

3.  Kidney disease was not manifested during service, within 
a year following discharge from service, or for many years 
thereafter and has not been shown to have originated during 
active service.

4.  Peripheral neuropathy was not manifested during service, 
within a year following discharge from service, or for many 
years thereafter and has not been shown to have originated 
during active service.


CONCLUSIONS OF LAW

1.  Gastric cancer, claimed as the result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2006).

2.  Kidney disease, claimed as the result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2006).

3.  Peripheral neuropathy, claimed as the result of Agent 
Orange exposure, was not incurred in or aggravated by service 
and may not be presumed to have been incurred as the result 
of such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in November 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The November 2004 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  However, the veteran was informed 
of how VA assigns disability ratings and effective dates in a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran was 
personally exposed to Agent Orange while in service is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran maintains that he is entitled to service 
connection for stomach cancer, kidney disease, and peripheral 
neuropathy as a result of herbicide (Agent Orange) exposure 
while stationed in the Republic of Panama.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of stomach cancer, kidney disease, or peripheral 
neuropathy is factually shown during service.  The Board 
concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of stomach cancer, kidney disease, or peripheral 
neuropathy during service.  On the clinical examination for 
separation from service, all of the veteran's systems were 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from stomach cancer, kidney 
disease, or peripheral neuropathy during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Cancer, kidney disease, and 
peripheral neuropathy can be service-connected on such a 
basis.  However, the first showing of any of these conditions 
was not until many years after the appellant's discharge from 
service.

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a).  The term 
"Vietnam era" means the following: (1) the period beginning 
on February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period, and 
(2) the period beginning on August 5, 1964, and ending on May 
7, 1975, in all other cases. 38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2(f).

The veteran did not have service in the Republic of Vietnam 
and he does not assert that he served in Vietnam.  The 
service records and the veteran's own statements show that he 
had service in the Republic of Panama from August 1960 to 
January 1963.  Thus, as the veteran served in Panama prior to 
the Vietnam era , he is not entitled to the statutory 
presumption of exposure to herbicides while in service.  38 
U.S.C.A. § 1116(f).  

Therefore, service connection for gastric cancer, kidney 
disease, or peripheral neuropathy on a presumptive basis 
under 38 C.F.R. §§ 3.307(a)(3) and (6) is precluded.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  On the 
veteran's original application for compensation received in 
November 2004, the veteran reported that his stomach cancer 
began in March 2004, his neuropathy began in 1990, and his 
kidney disease began in 1984.  Thus, in light of lack of any 
relevant history reported between January 1963 and the dates 
of onset of symptomatology, service connection is also not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  The United States Court of Appeals for the 
Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) did 
not preclude a veteran from establishing service connection 
for a disease alleged to be due to radiation exposure with 
proof of actual direct causation. Combee v. Brown, supra at 
1039.  The rationale employed in Combee would also appear to 
apply to claims based on exposure to herbicide agents.  Under 
the United States Court of Appeals for the Federal Circuit's 
holding in Combee, the VA is required to consider, in 
addition to the statutory presumptions referable to herbicide 
exposure (including Agent Orange) diseases contained in § 
3.309(e), whether the veteran would be entitled to service 
connection on a direct basis under 38 U.S.C.A. § 1110.

To prevail on the issue of direct service connection for a 
disability as a result of Agent Orange exposure, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service Agent Orange exposure; and medical evidence of a 
nexus between the in-service Agent Orange exposure and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In support of his claim, the veteran submitted an Internet 
article entitled, "Agent Orange Affects Soldiers' Health" 
which states that the U.S. conducted military tests with 
Agent Orange in Panama in the late 1960s according to a 
former military official and some veterans who now suffer 
from Agent Orange-related disease.  The article also states 
that at least nine witnesses have confirmed that the military 
sprayed heavily with Agent Orange in an area of Fort Sherman 
known as the "drop zone" in the late 1960s and early 1970s.  

The veteran also submitted an Internet article excerpt taken 
from the Associated Press wire service and which appeared in 
The Dallas Morning News.  The article stated that hundreds of 
barrels of Agent Orange were shipped to Panama during the 
1960s and 1970s, then sprayed on jungles in an effort to 
simulate the battlefield conditions of Southeast Asia.  
However, the article also noted that a U.S. Southern Command 
spokesman stated that they had no evidence that Agent Orange 
was actually sprayed in Panama.

The veteran also submitted several Internet articles which 
referenced the above-mentioned Dallas Morning News report.

The veteran also submitted an Internet newspaper article 
entitled, "U.S. tested Agent Orange in Panama"  The article 
stated that the Army conducted secret tests of Agent Orange 
in Panama during the 1960s and 1970s.

The veteran also submitted an Internet article entitled 
"U.S. Balks at Cleanup of Hazardous Canal Zone Sites." The 
article stated that the U.S. left behind bombs, other 
unexploded munitions, lethal nerve gases, mustard and 
phosgene gases, biological agents, and depleted uranium 
projectiles.  

Although the veteran has submitted numerous articles 
reporting that both military personnel and civilians may have 
been exposed to Agent Orange in Panama during the Vietnam 
era, the salient issue in this case is whether the veteran 
was personally exposed to herbicides while in service in 
Panama.  Thus, the articles submitted by the veteran are not 
sufficient evidence indicating that the veteran was in fact 
exposed to Agent Orange.  In addition, the Board points out 
that the Department of Defense has provided VA with an 
inventory regarding Agent Orange use outside of the Republic 
of Vietnam and Korea.  Based on the current Department of 
Defense findings, there have been no instances of herbicide 
use, testing, or disposal in the Republic of Panama.  

The veteran has suggested that he was exposed to Agent Orange 
while stationed in Panama during his military service because 
there have been reports of use of Agent Orange in Panama 
during the timeframe that he was there; however, he has 
provided no specific details of his own personal exposure.  
Thus, there is no evidence that shows that the veteran was 
exposed to Agent Orange during active service. 

Absent evidence of exposure, or service in the Republic of 
Vietnam during the Vietnam era, the Board cannot conclude 
that service connection is warranted for gastric cancer, 
kidney disease, or peripheral neuropathy as due to exposure 
to Agent Orange. 

The Board notes that in support of his claim, the veteran has 
submitted medical statements authored by Dr. J.M.R., Dr. 
O.K., and Dr. J.H.Y.

The June 2005 letter from Dr. J.H.Y states in part, "As you 
are well aware, [the veteran] also has very complex and 
multiple medical problems including severe neuropathy and 
chronic renal failure which required kidney transplantation 
six years ago.  Whether [the veteran's] problems are related 
to the herbicide exposure, particularly Agent Orange during 
the Vietnam War is unclear.  However, it remains a strong 
possibility.  As you know, the exposure to agent orange can 
also cause long standing hypertension and even organic heart 
disease including severe atherosclerosis."

The undated letter received by the RO in April 2005 from Dr. 
O.K. states in part, "[The veteran] has been [m]y patient 
since the early 1980s when he was diagnosed with focal-
segmental glomerulosclerosis a form of kidney disease.  He 
was followed for approximately 10 years until December 1996 
when his condition advanced to end-stage-renal-failure.  He 
immediately started hemodialysis which continued for two 
years until December 1998, when he received a cadaveric 
kidney transplant ...  [The veteran] recently developed and was 
treated for cancer of the stomach ... He has a long history of 
peripheral neuropathy as well as end stage renal failure.  ... 
In your correspondence you stated that certain of these 
health issues among others are presumptives thru the Veterans 
Administration under exposure to herbicides, dioxins, and 
Agent Orange.  I was never able to attach any specific 
underlying cause for his kidney disease.  It is my medical 
opinion that it is at least as likely as not that his current 
medical condition of renal failure is related to, or been 
aggravated by, his military service in the 1960s."

The March 2006 letter from Dr. J.M.R. states in part, "I 
have been asked by [the veteran] to comment on the 
possibility of Agent Orange exposure as an etiologic agent of 
his gastric cancer. ... I have treated [the veteran] for 
gastric cancer and administered radiation therapy given in an 
adjuvant setting, completed on August 4, 2004.  It is my 
medical opinion that it is at least as likely as not that 
[the veteran's] gastric cancer is related to or has been 
aggravated by his military service."

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

Although the veteran has provided medical evidence of a link 
between the veteran's current gastric cancer, kidney disease, 
and peripheral neuropathy, these medical statements clearly 
assume that the veteran was exposed to Agent Orange during 
his military service.  The Board notes that it has already 
been determined that exposure to Agent Orange has not been 
found.  As in this case, medical opinions have no probative 
value when they are based on an inaccurate factual predicate.  
Id.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for gastric cancer is 
denied.

Entitlement to service connection for a kidney disease is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


